Name: Commission Regulation (EC) No 2027/94 of 8 August 1994 fixing the reference prices applicable to wine sector products for 1994/95
 Type: Regulation
 Subject Matter: prices;  foodstuff;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 9. 8 . 94 Official Journal of the European Communities No L 206/3 COMMISSION REGULATION (EC) No 2027/94 of 8 August 1994 fixing the reference prices applicable to wine sector products for 1994/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, amounts corresponding to the normal costs of market preparation must be established for addition to the reference prices for the various products in cases where they are put up either in containers of not more than two litres or in containers of more than two but not more than 20 litres ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Article 53 (6) thereof, Whereas Article 53 ( 1 ) of Regulation (EEC) No 822/87 provides that a reference price for red wine and a reference price for white wine must be fixed annually ; whereas those reference prices must be fixed on the basis of the guide price for the types of red and white table wine most representative of Community production plus the costs incurred in bringing Community wines to the same marketing stage as imported wines ; Whereas the reference prices for liqueur wines, which are fixed per hectolitre, must be established having regard to the price levels ruling in the Community for the product in question ; whereas a total dry extract exceeding the limits considered normal is a characteristic feature of certain liqueur wines falling within CN codes 2204 21 35, 2204 21 39, 2204 29 35 and 2204 29 39 ; whereas, pursuant to the rules in Additional Note 3 (b) to Chapter 22 of the combined nomenclature, the said liqueur wines are not classified in the category corresponding to their alcoholic strength but in the next higher category and are therefore subject to a higher reference price than that fixed for the category which corresponds to their alco ­ holic strength ; whereas, moreover, the mechanism referred to above does not apply to certain competing liqueur wines falling within CN codes 2204 21 and 2204 29 ; whereas, in view of the quantity of imports of such wines, reference prices should be fixed for them so as to ensure equality of treatment between the various liqueur wines ; Whereas the types of table wine most representative of Community production are types R I and A I as defined in Annex III to Regulation (EEC) No 822/87 ; whereas the guide prices for those types of wine were fixed in Council Regulation (EC) No 1894/94 (3), at the same levels as those adopted for the previous marketing year ; Whereas the fifth subparagraph of Article 53 ( 1 ) of Regu ­ lation (EEC) No 822/87 makes provision for the reference price to be adjusted for the non-European parts of the Community ; whereas the market situation is such that an adjustment is necessary only for the French overseas department of Reunion ; Whereas the third subparagraph of Article 53 ( 1 ) of Regu ­ lation (EEC) No 822/87 provides that reference prices are also to be fixed for grape juice (including grape must) falling within CN codes 2009 60 and 2204 30 91 , for concentrated grape juice (including grape must) covered by CN codes 2009 60, 2204 30 91 and 2204 30 99 for fresh grape must with fermentation arrested by the addi ­ tion of alcohol within the meaning of Additional Note 4 (a) of Chapter 22 of the combined nomenclature, for wine fortified for distillation within the meaning of Additional Note 4 (b) of Chapter 22 of the combined nomenclature and for liqueur wine within the meaning of Additional Note 4 (c) of Chapter 22 of the combined nomenclature ; Whereas the costs incurred in bringing Community wines to the same marketing stage as imported wines, to be esta ­ blished as specified in Article 4 of Council Regulation (EEC) No 344/79 (4), may be assessed at a standard rate ; Whereas, since special reference prices are to be fixed for products in accordance with their special characteristics or uses, such prices should be fixed for wines of the Riesling or Sylvaner variety and for liqueur wines to be used in the preparation of products other than those falling within CN code 2204 ; whereas, lastly, standard Whereas the reference prices should be fixed in accor ­ dance with the criteria laid down in Regulation (EEC) No 344/79 ; whereas, having regard to the aims of the Community's wine-growing policy and the contribution which the Community intends to make to the harmo ­ nious development of world trade, the reference prices for the 1994/95 marketing year and the standard amount should be fixed at the same levels as those adopted for the previous marketing year ; (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. 0 OJ No L 197, 30. 7. 1994, p . 46. (4 OJ No L 84, 5. 3 . 1979, p. 67. No L 206/4 Official Journal of the European Communities 9. 8 . 94 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : (aa) 15 % vol with more than 130 grams but not more than 330 grams of total dry extract per litre : ECU 68,1 1 per hectolitre, (bb) other : ECU 74,23 per hectolitre ; (c) ex 2204 21 51 , ex 2204 21 59, ex 2204 29 51 and ex 2204 29 59 : ECU 90,81 per hectolitre ; (d) ex 2204 21 90 and ex 2204 29 90 : ECU 98,02 per hectolitre ; 7. liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the combined nomen ­ clature intended for processing into products other than those falling within CN code 2204 : (a) ex 2204 21 35, ex 2204 21 39, ex 2204 29 35 and ex 2204 29 39 : ECU 59,82 per hectolitre ; (b) ex 2204 21 41 , ex 2204 21 49, ex 2204 29 41 and ex 2204 29 49 : ECU 63,96 per hectolitre ; (c) ex 2204 21 51 , ex 2204 21 59, ex 2204 29 51 and ex 2204 29 59 : ECU 77,39 per hectolitre ; (d) ex 2204 21 90, ex 2204 29 90 : ECU 85,58 per hectolitre. Article 1 For the 1994/95 wine year, the reference prices shall be as follows : A. Products falling within CN codes 2204 21 and 2204 29 : 1 . red and rose wine : ECU 4,31 per % vol actual alcoholic strength per hectolitre ; 2. white wine other than that specified in point 3 below : ECU 4,31 per % vol actual alcoholic strength per hectolitre ; 3. white wine put up for import under the name Riesling or Sylvaner : ECU 87,61 per hectolitre ; 4. wine fortified for distillation within the meaning of Additional Note 4 (b) to Chapter 22 of the combined nomenclature : ECU 2,56 per % vol actual alcoholic strength per hectolitre ; 5 . fresh grape must with fermentation arrested by the addition of alcohol within the meaning of Addi ­ tional Note 4 (a) of Chapter 22 of the combined nomenclature : ECU 2,74 per % vol total alcoholic strength per hectolitre ; 6 . liqueur wine within the meaning of Additional Note 4 (c) of Chapter 22 of the combined nomen ­ clature falling within the following CN codes : (a) ex 2204 21 35, ex 2204 21 39, ex 2204 29 35 and ex 2204 29 39 : ECU 59,22 per hectolitre ; B. The reference prices for the products referred to under A.l and A.2 shall be increased by ECU 1 per % vol actual alcoholic strength per hectolitre where the wine is imported into the French overseas department of Reunion. C. Products falling within CN codes 2009 60, 2204 30 91 and 2204 30 99 grape juice (including grape must), concentrated or not : (a) white : ECU 3,93 per % vol potential alcoholic strength per hectolitre ; (b) other : ECU 3,93 per % vol potential alcoholic strength per hectolitre . D. The standard amount per hectolitre to be added in the case of the products specified in A.l , A.2, A.3 and A.6 shall be :  ECU 41,75 per hectolitre where they are put in containers of a content not exceeding two litres,  ECU 20,88 per hectolitre where they are put up in containers of a content of more than two litres but not more than 20 litres. Article 2 This Regulation shall enter into force on 1 September(b) ex 22 04 21 41 , ex 2204 21 49, ex 2204 29 41 and ex 2204 29 49 : 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1994. For the Commission Martin BANGEMANN Member of the Commission